Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: WO-9014913-A1, hereinafter WO’913, was found to be the closest prior art.  WO’913 discloses a metal cutting tool comprising: a main tool body 50; a slider element 12 received at least partially in an opening 52 in the main tool body 50 and movably arranged relative thereto in an adjustment direction between a first and a second position (Note: screw member 80 acts as a longitudinal adjustment member), the slider element 12 including a cutting edge 28 or being arranged to support a cutting insert 26 having a cutting edge (See Figure 2), and an internal coolant supply 92 arranged to supply coolant from the main tool body 50 to the cutting edge 28 and having a coolant channel 92 running within the main tool body 50 as well as within the slider element 12, wherein the main tool body 50, or a transfer element 64 that has a coolant channel 96 that is part of the internal coolant supply and that is connected with the main tool body 50, includes a first sealing surface on which an outlet of the coolant channel of the main tool body is arranged (See Figure 5), the slider element or the transfer element 64 includes a second sealing surface on which an inlet of the coolant channel of the slider element 12 is arranged (See Figure 5), wherein the coolant channel of the transfer element 96 includes an inlet and outlet (See Figure 5), the outlet of the transfer 
WO’913 does not disclose a fixation element movable between a releasing position and a fixing position, wherein in the fixing position the fixation element is in contact with the slider element and provides a non-positive connection between the fixation element and the slider element and wherein in the releasing position no non-positive connection between the fixation element and the slider element is provided, so that in the fixing position any movement between the slider element and the main tool body is prevented, wherein the transfer element together with the clamping element form the fixation element.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of WO’913, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722